Citation Nr: 1242363	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  09-46 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a July 10, 1979, rating decision denying service connection for bilateral pes planus.

2.  Entitlement to an earlier effective date prior to November 5, 2003, for the grant of the 30 percent disability evaluation for pes planus with plantar warts, bilateral, symptomatic.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1978 to January 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2008 and November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In June 2012 a Board hearing was held before the undersigned Acting Veterans Law Judge.  The transcript of that hearing is of record.  Evidence was thereafter submitted directly to the Board with a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.  Therefore the Board may consider this evidence in the first instance.  

The issue of entitlement to a disability rating in excess of 30 percent for pes planus with plantar warts, bilateral, symptomatic was raised by the Veteran in November 2009, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  On February 9, 1979, a claim for service connection for right flat foot was received.

2.  In a July 1979 rating decision, the RO denied entitlement to service connection for bilateral pes planus, symptomatic.  The Veteran was notified of the decision and did not submit an appeal and the decision became final.  

3.  In August 1985, the Veteran filed a claim to reopen entitlement to service connection for bilateral pes planus.  The Veteran was notified that he must submit new and material evidence in order to reopen his claim in a November 1985 letter.  The Veteran did not provide additional evidence, and so the claim is considered abandoned.  

4.  On December 23, 2002, the Veteran filed a claim to reopen entitlement to service connection for bilateral pes planus.  The Veteran was notified that he must submit new and material evidence in order to reopen his claim in letters dated in January 2003 and March 2003.  

5.  In a July 2003 rating decision, the RO denied reopening the Veteran's claim for entitlement to service connection for pes planus with plantar warts.  The Veteran was notified of the decision in July 2003 and submitted additional evidence in December 2003.

6.  In a May 2004 rating decision, the RO again denied reopening the Veteran's claim for entitlement to service connection for pes planus with plantar warts.  The Veteran was notified of the decision in May 2004.

7.  In May 2004, the Veteran filed a notice of disagreement.

8.  On April 10, 2007, the Board reopened the Veteran's claim for service connection for pes planus with plantar warts and granted entitlement to service connection.

9.  In a June 2007 rating decision, the RO assigned a noncompensable disability rating effective December 23, 2002, the date the Veteran requested to reopen his claim.  

10.  In a March 2008 rating decision, the RO increased the disability rating to 30 percent disabling for bilateral pes planus with plantar warts and an effective date of November 5, 2003, was assigned.  

11.  The July 1979 rating determination was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.

12.  The record does not contain a pending unadjudicated claim, formal or informal, or unaddressed claim for entitlement to service connection for bilateral pes planus with plantar warts between the July 1979 final rating determination and the Veteran's December 23, 2002, claim.   

13.  With resolution of reasonable doubt in favor of the Veteran, the symptomatology shown beginning November 5, 2003 in the VA treatment records is similar to symptomatology indicated to be present by private medical evidence on December 23, 2002 to date.  


CONCLUSIONS OF LAW

1.  The July 1979 rating decision, which denied entitlement to service connection for bilateral pes planus, symptomatic, is final and was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2012).

2.  An earlier effective date of December 23, 2002 for a 30 percent disability rating for bilateral pes planus with plantar warts is warranted. 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.400(o)(2) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duties to notify and assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

In regard to the CUE claim, the VCAA does not apply.  In Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions."  The Court in Livesay held that CUE claims are not conventional claims, but rather are requests for revisions of previous decisions.  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100, cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to the Veteran's CUE claim.

In regard to the earlier effective date claim, in January 2003, March 2003, and January 2004 VCAA letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  March 2006, May 2008, and December 2009 VCAA letters advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The Veteran's claim was last readjudicated in March 2010.  The Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made reasonable efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, and VA and private treatment records.  The Board is cognizant of the Veteran's complaints concerning the quality of his VA examination.  Under the law, however, the Board finds the September 2007 and January 2010 VA examination reports are adequate for evaluation purposes because the examiners considered the contentions of the Veteran, had knowledge of the relevant facts, and provided the information necessary to rate the disability under the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Veteran was also provided an opportunity to set forth his contentions during a Board hearing.  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was a very active participant in the claims process, identifying relevant records, and submitting arguments and evidence in support of his claim.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met.  

I. Factual background

The Veteran claims that an earlier effective date is warranted for the grant of a 30 percent disability rating for his service-connected bilateral pes planus disability.  As an alternative theory of establishing an earlier effective date, the Veteran claims that there is CUE in the July 1979 rating decision that denied service connection for bilateral pes planus, symptomatic.  

By way of history, the Veteran initially filed a claim for service connection for a right foot condition.  Thereafter, the Veteran's service treatment records (STRs) were obtained, which revealed an April 1978 enlistment examination that marked the Veteran's feet as normal.  In a corresponding Report of Medical History, the Veteran indicated a history of foot trouble; he did not elaborate on the nature of his history of foot trouble.  The Veteran had reported pain in his Achilles tendon and was diagnosed with moderate Achilles tendonitis in June 1978.  In December 1978, the Veteran had a Medical Board proceeding due to pes planus.  A December 1978 physical examination revealed the Veteran had lowering of the medial arch areas bilaterally upon weight bearing.  The December 1978 Medical Board indicated that the Veteran had symptomatic, bilateral pes planus that existed prior to service that was not caused by or aggravated by active duty.  In a December 1978 Application for Expeditious Discharge, the Veteran requested discharge for a physical disability that he acknowledged existed prior to his enlistment and which was neither incident to nor aggravated by military service.  The December 1978 separation examination marked the Veteran's feet as abnormal with a diagnosis of symptomatic pes planus, bilateral.  

In the July 1979 rating decision, the RO noted that the Veteran showed he had foot trouble on the enlistment examination.  The RO also highlighted the Medical Board proceedings that showed that the Veteran's pes planus existed prior to service and was not aggravated by active duty; since the Veteran did not meet retention standards, expeditious separation was recommended.  

In July 1979, the Veteran received notice of the July 1979 rating decision that denied his claim for service connection, provided specific notice of the denial of benefits, and provided his procedural and appellate rights.  

The Veteran filed claims for unrelated conditions in July 1985.  In filing these unrelated claims, he did not express any intent to file a claim for service connection for pes planus or request compensation benefits for pes planus.

On August 2, 1985, the Veteran filed a claim for service connection for a foot disability.  In his request for benefits, the Veteran asserted that a week before he was to report for active duty, he injured his heel and ankle while playing football and was told to make a note of the injury when he reported for active duty.  He asserted that his feet disabilities were fully incurred in active service and were fully aggravated by active service.  The Veteran averred that he never had any problems with his feet before that time.  

A November 1985 letter informed the Veteran that the RO denied his previous claim in July 1979 having determined that his right foot condition existed at the time he entered active duty.  He was also informed that he must submit new and material evidence not previously considered that showed that his right foot condition was incurred in or aggravated by military service in order to reopen his claim; he was informed that the evidence should be submitted within 60 days of the letter.  The Veteran did not submit additional evidence.  Thus, the claim is considered abandoned.  See 38 C.F.R. § 3.158 (1985-2012) (providing that where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within 1 year after the date of request, the claim will be considered abandoned. After the expiration of 1 year, further action will not be taken unless a new claim is received); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (concluding that 38 C.F.R. § 3.158 "requires no further action by the [RO] until a new claim is received" and that "[o]nce a claim has been abandoned under 38 C.F.R. § 3.158, the Secretary need not advise a claimant of his appellate rights.").  

On December 23, 2002, the Veteran filed a claim to reopen his claim for his right and left feet with plantar warts.  In a July 2003 rating decision, the RO denied reopening the Veteran's claim for service connection for pes planus with plantar warts finding that the evidence submitted was not new and material.  The Veteran was informed in a July 2003 letter.  In November 2003, the Veteran submitted a December 1998 private medical record that included diagnoses of plantarflexed 1st and 5th metatarsals bilaterally with severe intractable keratomas and hammertoe deformity.  A May 2004 rating decision denied reopening the Veteran's claim for service connection for pes planus with plantar warts finding that the evidence submitted was not new and material.  The Veteran filed a notice of disagreement as to the denial of his claim.  

The RO issued a Statement of the Case in November 2004 that denied reopening the Veteran's claim and he filed a substantive appeal (Form 9) in April 2005.  In April 2007, the Board reopened and granted the Veteran's claim for service connection for bilateral pes planus having found that his bilateral pes planus originated during active duty service.  In so finding, the Board found that the presumption of soundness had not been rebutted.  In a June 2007 rating decision, the RO assigned an effective date of December 23, 2002, the date the Veteran requested to reopen his claim.  

Thereafter, the Veteran filed a notice of disagreement with the assigned noncompensable disability rating in the June 2007 rating decision for his service-connected bilateral pes planus.  

In a rating decision dated in March 2008, the RO increased the Veteran's disability rating from a noncompensable rating to a 30 percent rating, effective November 5, 2003.  

In May 2008, the Veteran filed a notice of disagreement as to the effective date effectuated in the March 20, 2008, rating decision.  He included a Motion to the Board for Revision of a decision dated July 10, 1979, based on CUE.  

In a September 2009 statement of the case, the RO informed the Veteran that he filed a non-appeal claim for entitlement to an earlier effective date for the grant of service connection based on clear and unmistakable error in the July 1979 rating decision.  

A November 2009 rating decision found that the evidence did not support that a clear and unmistakable error was made in the July 1979 rating decision in not assigning service connection for pes planus.  The Veteran was informed in a November 2009 letter of this decision and the Veteran filed a notice of disagreement in May 2010.  The Veteran perfected an appeal as to the issue of CUE in June 2011.  

During the June 2010 Board hearing, the Veteran testified that he did not experience any problems with his feet prior to going into service.  He further testified that extensive clinical records show that he was treated many times for his feet before he was summarily discharged with an expeditious discharge in 1979.  See Board hearing transcript p. 4.  

II.	Clear and unmistakable error (CUE)

A rating decision is final and binding as to the conclusions based on the evidence on file at the time VA issues written notification.  38 C.F.R. § 3.104(a).  A final and binding RO decision will be accepted as correct in the absence of clear and unmistakable error.  Where the evidence establishes such an error, the prior decision will be reversed or amended and it will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision.  38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims (Court) has consistently stressed the rigorous nature of the concept of clear and unmistakable error.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  "'Clear and unmistakable error' requires that error, otherwise prejudicial, . . . must appear undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

The Court has propounded the following three-pronged test for determining when there was clear and unmistakable error present in a prior decision:  (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and, (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

Simply to claim clear and unmistakable error on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of clear and unmistakable error.  Fugo, 6 Vet. App. at 44. 

Examples of situations that are not CUE include:  (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) VA's failure to fulfill the duty to assist; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  

The Board finds that the Veteran has pled his CUE claim with the specificity required by the law.  Before the Board goes into its discussion on whether there was clear and unmistakable error in the July 1979 rating decision, it must address the finality of that decision, as a claim for clear and unmistakable error must be based on a final decision. 

As noted above, the Veteran did not file a notice of disagreement following the July 1979 rating decision and the July 1979 notice letter informed him that his claim for flat feet was denied.  As noted above, the next submission from the Veteran following the July 1979 notice letter was in August 1985.  The lack of evidence from the Veteran for six years is further evidence of the Veteran's intent to not pursue an appeal of the claim for service connection for bilateral pes planus back in 1979.  Moreover, the Veteran has not alleged during the current appeal that he filed a timely notice of disagreement as to the July 1979 rating decision.  Consequently, the July 1979 rating decision is final and binding on the Veteran based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  

In order to determine whether the July 1979 rating decision involved CUE, the Board must review the evidence that was of record at the time of that decision.  A determination of clear and unmistakable error must be based on the record and the law that existed at the time of the prior unappealed decision.  See Eddy v. Brown, 9 Vet. App. 52, 57 (1996) (citing Russell, 3 Vet. App. at 314; and Luallen v. Brown, 8 Vet. App. 92, 95 (1995)). 

The Veteran alleges, inter alia, that his entrance examination revealed no symptomatology of pes planus and that his entrance examination showed that his feet were normal upon entrance.  The Veteran also avers that his chronological record of medical care documents in-service complaints of feet trauma and care consistent with showing aggravation of the Veteran's bilateral pes planus.  Additionally, the Veteran pointed to a November 1985 letter from an Adjudication Officer which noted that his right foot condition existed at the time he entered active duty and his service medical records did not show that his condition was aggravated by active duty.  The Veteran avers that VA committed CUE as the Adjudication Officer had no basis in law upon which to reach such a conclusion.  See May 2008 Motion for Revision; see also June 2012 Board hearing transcript pp. 4-7.  As to this final allegation, as this letter was received by the Veteran after the finality of the July 1979 letter, it has no bearing on whether CUE existed at the time of the July 1979 rating decision.   

Having reviewed the July 1979 record in light of all pertinent laws, the Board finds that the Veteran has not proven CUE with respect to the July 1979 rating decision.  The Veteran does not prevail on his argument that the RO did not properly consider the medical evidence in his service treatment records which he avers reflects aggravation of bilateral pes planus.  In the July 1979 rating decision, the RO observed that the Veteran noted in his report of medical history that he had a history of foot trouble.  The RO noted that the Veteran's December 1978 Medical Board Examination determined that the pes planus existed prior to service and was not aggravated by service.  The record further reflected that the Veteran signed an Application for Expeditious Discharge that noted that he had a physical disability which was found to have existed prior to his enlistment, and which was neither incident to nor aggravated by service.  Thus, notwithstanding the in-service notation that the Veteran "relate[d] that he had no previous foot problems before entering the service and that his present foot problem began during basic training" the medical examiners nevertheless found that the condition pre-existed service and was not chronically worsened on account of such service.  Accordingly, before the RO was favorable evidence and unfavorable evidence and the RO ultimately found the unfavorable evidence more probative, which is a weighing of the facts with which the Veteran disagrees.

Essentially, the Veteran's argument of CUE constitutes a disagreement as to how the evidence of record was weighed in the July 1979 rating decision.  As noted above, a disagreement with how the facts were weighed or evaluated is not CUE; rather, either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell, 3 Vet. App. at 313.  In this case, the evidence indicates that the correct facts were before the adjudicator.  Thus, the Veteran's assertion in this regard does not provide basis to find CUE in the RO's July 1979 rating decision.  

The Veteran also contends that the statutory or regulatory provisions extant at the time were incorrectly applied.  The Federal Circuit's interpretation of section 1111 in Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), is an authoritative statement of what that statute has meant since the date of enactment in 1958.  Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011) ("We made clear, moreover, that '[u]nlike changes in regulations and statutes, which are prospective, our interpretation of a statute is retrospective in that it explains what the statute has meant since the date of enactment.'").  As explained in Wagner, 370 F.3d at 1096, and more recently in Patrick, "both the plain language and legislative history of section 1111 make clear that the presumption of soundness can only be rebutted by clear and unmistakable evidence both that a condition existed prior to service and that it was not aggravated by service."  Patrick, 668 F.3d at 1328.  Again, the July 1979 rating decision shows the RO recognized the Medical Board's finding that the Veteran's pes planus existed prior to service and was not aggravated by service.  The fact that the rating board did not specifically advert to the presumptions of soundness and aggravation, and did not specifically recite the applicable standard of proof for rebutting those presumptions, does not require that the Board find the rating board's decision to constitute clear and unmistakable error as a matter of law.  Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  Such recitations have not been required for rating decisions that predated the Veterans' Benefits Amendments of 1989, Pub.L. No. 101-237, 103 Stat.2062 (1988), which added the statutory provision mandating that decisions denying benefits include a statement of the reasons for the decision.  Id.  Furthermore, the RO is presumed to have considered all of the evidence of record.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (2007), citing Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) ('[A]bsent specific evidence indicating otherwise, all evidence contained in the record at the time of the RO's determination ... must be presumed to have been reviewed by [ VA], and no further proof of such review is needed.').  The evidence fails to indicate that the statutory or regulatory provisions extant at the time were incorrectly applied.  Thus, the Veteran's assertion in this regard does not provide basis to find CUE in the RO's July 1979 rating decision.  

In sum, the record does not reflect that either the correct facts as they were known in July 1979 rating were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  The Veteran's contentions with reference to the weighing of evidence do not constitute CUE.  While the Board is sympathetic to the Veteran's allegations, these allegations do not rise to the very high standard of clear and unmistakable error.  In short, the Board concludes that the July 1979 rating decision constituted a reasonable exercise of judgment under the law as it then existed, and that the denial of service connection for bilateral pes planus was not clearly and unmistakably erroneous.  Accordingly, the Board has determined that CUE has not been shown in the July 1979 rating decision and the appeal is denied. 

III.	Earlier Effective Date

Having determined that there was no clear and unmistakable error in the July 1979 rating decision, the Board will address the Veteran's contentions that an earlier effective date is warranted for an award of a 30 percent disability evaluation for pes planus.  He argues that the effective date should be January 10, 1979, the original date he filed for service connection.  

The Veteran was granted service connection with a noncompensable evaluation from December 23, 2002, for pes planus with plantar warts, bilateral, symptomatic in a June 2007 rating decision.  In March 2008, the RO increased the service-connected pes planus from a noncompensable rating to a 30 percent disability rating from November 5, 2003, which the RO found was the earliest date on which the facts showed that an increase in disability occurred.  

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2008); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  A claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits must be submitted in the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Moreover, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  In regard to reopened claims, the effective date is generally the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).   

In a decision dated in July 1979, the RO denied the Veteran's claim for service connection for pes planus.  The Veteran was notified in a letter dated in July 1979.  A notice of disagreement was not filed, and the decision became final.  38 C.F.R. § 3.104.  In the absence of obvious error or clear and unmistakable error, which is addressed above, the decision is final and an effective date for the claim for increase cannot be awarded prior to the date of the RO's decision. 

Following the RO's decision in July 1979, the Veteran filed a claim to reopen in August 1985 but is deemed to be abandoned as explained above.  The Veteran's current claim was received on December 23, 2002.  In an April 2007 Board decision, the Board reopened the Veteran's claim for entitlement to service connection for pes planus and granted entitlement to service connection.  In a June 2007 rating decision, the RO assigned a noncompensable disability rating and assigned an effective date of December 23, 2002, the date the claim to reopen was filed.  The Veteran filed a notice of disagreement in July 2007.  In a rating decision dated in March 2008, the RO granted a 30 percent disability rating and assigned an effective date of November 5, 2003.  

Applying the law to the facts of this case, an effective date earlier than December 23, 2002, is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r) (effective date of an evaluation and an award of compensation based on a reopened claim will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later" (emphasis added)); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("The Court thus holds that the effective-date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monetary benefits no earlier than the date that the claim for reopening was filed.").  

There is no correspondence from the Veteran which, even when liberally interpreted, can be construed as a claim, formal or informal, or expressed a written intent to file a claim for service connection for bilateral pes planus.  38 C.F.R. §§ 3.1(p), 3.155.  As stated previously, the earliest the date of receipt of the current claim is December 23, 2002; there are no pending unadjudicated or unaddressed claims prior to the December 2002 claim.  

As addressed above, the Veteran has noted that his claim for service connection for bilateral pes planus should have been dated back to July 1979 because he avers that his chronological record of medical care documents in-service complaints of feet trauma and care consistent with showing aggravation of the Veteran's bilateral pes planus.  While there may have been evidence that the Veteran had bilateral pes planus that was caused by or aggravated by service prior to December 2002, this evidence in and of itself cannot be deemed to be applicable to reopen the claim for service connection for bilateral pes planus.  See Brannon v. West, 12 Vet. App. 32, 35, (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the [claimant] to seek . . . service connection. . . .").  Moreover, the mere mention of a condition in a medical record alone cannot be construed as a claim for service connection.  MacPhee, supra; see also 38 C.F.R. § 3.158 (2011).  

Rather, the Federal Circuit found that "a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability."  Id. (emphasis added); see also 38 C.F.R. § 3.157(b)(1) (medical records can serve as informal claim "when such reports relate to examination or treatment of a disability for which service-connection has previously been established.")  In other words, case law and VA regulations are clear that a VA medical record does not constitute an informal claim except for when the disability being treated was already service connected.  In the current case, the Veteran was not service-connected for bilateral pes planus prior to December 2002 nor did he have a VA examination prior to the date of service connection.   

Thus, entitlement to an effective date going back prior to December 2002 is not warranted based upon the application of the facts to the law.  Again, between July 1979 and December 2002, the Veteran did not show an intent to file a claim for service connection for bilateral pes planus that has not already been adjudicated or addressed.  Thus, an effective date for the award of compensation cannot be any earlier than the effective date for service connection of the underlying disability.   

The Board does finds that the effective date for the 30 percent rating should date back to the date of the December 23, 2002 claim.  The Veteran's 30 percent rating is assigned under Diagnostic Code 5276 for severe pes planus and warts.  In a May 2012 letter, Dr. E.B. reported that she had been treating the Veteran for "severe foot deformity for more than fourteen years."  Dr. E.B. made similar assertions in letters dated in May 2006 and May 2008.  While VA treatment records show initial treatment for foot complaints on November 5, 2003, Dr. E.B.'s statements show such symptomatology was present prior to that date.  The Board resolves reasonable doubt in favor of the Veteran that the symptomatology shown beginning November 5, 2003 in the VA treatment records is similar to symptomatology present prior to the date from December 23, 2002.  38 C.F.R. § 3.102 (2012).  Accordingly, the Board finds that the Veteran is entitled to an earlier effective date of December 23, 2002 for the award of a 30 percent rating.  


ORDER

As the July 10, 1979, rating decision which denied service connection for bilateral pes planus does not contain CUE, the appeal is denied.

Entitlement to an earlier effective date of December 23, 2002 for the award of a 30 percent disability rating for bilateral pes planus is granted, subject to the laws and regulations governing payment of monetary benefits.   



____________________________________________
TANYA A. SMITH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


